 NEVADA TANK AND CASING123All our employees are free to become, remain, or to refrain from becoming orremaining, members in the above-named or in any other labor organization.VENUS PEN AND PENCIL CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, SeventhFloor, Falls Building, 22 North Front Street, Memphis, Tennessee, Telephone No.Jackson 7-5451, if they have any question concerning this notice or compliance withits provisions.Nevada Tank and CasingandInternational Brotherhood ofBoilermakers,Iron Ship Builders,Blacksmiths&Forgers,Local#10, AFL-CIO.Case No. 2O-CA-2394.August 21, 1963DECISION AND ORDEROn April 29, 1963, Trial Examiner Eugene K. Kennedy issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the attached Intermediate Report.There-after, the General Counsel filed exceptions to the Intermediate Reportand a supporting brief, and the Respondent filed a brief in support ofthe Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error Was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record in this case, including the ex-ceptions and briefs, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, except as noted below.'iWe are not convinced that a clear preponderance of all the relevant evidence warrantsoverruling the Trial Examiner's credibility resolutions with respect to the alleged unlawfulstatements made by Plant Manager Walker. Accordingly, we agree with the Trial Ex-aminer's finding that such statements were not made.Standard Dry Wall Products, Inc,91 NLRB 544, enfd. 188 F. 2d 362 (CA 3). We agree, without however adopting the en-tire discussion of the Trial Examiner relating to an employer's responsibility for the con-duct of his supervisors, that in the particular circumstances of this case a finding of aviolation of Section 8(a) (1) and (5) is not warranted on the basis of the statements madeby Hughes and Griffith to employeesWe concur, therefore, in the Trial Examiner's con-clusions that there was no unlawful refusal to bargain because of such alleged statements,that the strike following unsuccessful bargaining negotiations neither commenced as norwas converted to an unfair labor practice strike, and that there was no possible unlawfuldiscrimination at the end of the strike with respect to a delay in offering reinstatement tofour of the economic strikers who had been replacedHowever, we find it unnecessary to,and do not, pass upon the Trial Examiner's assumptionsarguendothat if Walker made144 NLRB No 6 124DECISIONS OF NATIONAL LABOR RELATIONS BOARD[The Board dismissed the complaint.]such statements and Respondent were responsible for the statements of Hughes andGriffith, such statements would still not warrant a remedial order, or his assumptionarguendothat if Respondent were responsible for Griffith's statements, such statementshad no causal effect In prolonging the strike.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis case was heard in Reno, Nevada, on January 15, 16, 30, and 31, 1963, beforeTrial Examiner Eugene K. Kennedy.The basic issues are whether Nevada Tankand Casing, herein called Respondent, violated Section 8(a)(5) and (1) of theNational Labor Relations Act, as amended, herein called the Act, and also whetherthe strike which occurred on September 13, 1962, was an unfair labor practicestrike having consequences entitling the striking employees to certain backpay bene-fits, and whether the failure by Respondent to provide such benefits constituted aviolation of Section 8(a)(3) and (1) of the Act.Upon consideration of the entirerecord, including my observation of the witnesses, and after a consideration of thebriefs filed by the Respondent and the General Counsel, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY;THE LABOR ORGANIZATION INVOLVEDRespondent is a Nevada corporation with its main office and principal place ofbusiness located at Reno, Nevada. It is engaged in the manufacture and distribu-tion of steel tanks and casings.During theyear1961,Respondent sold and shippedgoods valued in excess of $50,000 from its plant inNevada directlyto places outsidethe State of Nevada and received materials valued in excessof $50,000 directlyfrom suppliers located outside the State of Nevada.It is found that Respondentat all times material has been engaged in commerce and in operations affecting com-merce within the meaningof the Act.InternationalBrotherhoodof Boilermakers,Iron Ship Builders, Blacksmiths &Forgers, Local#10, AFL-CIO, hereincalled theUnion,is engaged in representingemployees and is a labor organization within the meaning ofthe Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundOn January 30, 1962, the Union was certified to represent the following describedunit of Respondent's employees:All production and maintenance employees at the Employer's plant in Reno,Nevada, excluding all office clericals, guards, professional employees and super-visors as defined in the Act.Following this certification, representatives of the Union and Respondent engagedin a series of negotiations commencingon February2, 1962, and terminating onOctober 12, 1962.The General Counsel makes no claim, nor does the complaintallege, that the content of the negotiations demonstrates Respondent's bad faith incollective bargaining but relies upon extraneous acts coincident with the negotiationsas establishing Respondent's breach of its duty to bargain in good faith.Consequentlythere is no necessity for considering the negotiating sessions except to note that theyended with the parties in disagreement over three issues, the principal one being thefailure to agree on a seniority provision, with the secondary issues relating to wagesand holidays.At all times material, William Walker was in charge of Respondent's Reno plant.Under him was an individual named C. S. Hughes characterized by Walker as aworking foreman.The question of Hughes' supervisory status withinthe meaningof the Act will be considered below.Hughes, who did not testify, was dischargedby Respondent shortly before the strike which began on September 13, 1962.Therecord reflects Hughes'strong opposition to anyone, including himself, crossing a picketline, and it also reflects he was a union member.The third member of manage-ment hierarchy to whom the General Counsel attributes statements constituting unfairlabor practices is Earl Griffith.The nature of his comments as well as his supervisorystatus are reserved for further consideration below. NEVADA TANK AND CASING125The strike terminated on November 6, 1962, with its abandonment by the Unionwithout achieving the objectives for which the strike was instituted.The GeneralCounsel contends that the strike was an unfair labor practice strike and that in someinstances Respondent practiced unlawful discrimination in delaying reinstatement ofsome of the striking employees.B. Alleged unlawful activities1.Statements of Plant Manager WalkerExcept for the alleged wrongful delay in reinstatement, the unlawful activitiesof Respondent are predicated on the following charging allegations of the complaint.On various unknown dates in July and August 1962, C. S Hughes bypassedand circumvented the Union, solicited employees to abandon the Union, bar-gained with them individually, and offered to them increasedwages in excess ofthose offered the Union in negotiations;On various unknown dates in July and August 1962, William E. Walker by-passed and circumvented the Union, solicited employees to abandon the Union,bargained with them individually, and offered to them increasedwages in excessof those offered the Unionin negotiations;On or about September 29, 1962, and various unknowndates inSeptember,1962, Earl Griffith bypassed and circumvented the Union, solicited strikingemployees to abandon the Union and return to work, bargained with themindividually and threatened them with dischargeunlessthey abandoned theUnion and returned to work.An examination of the evidence in some detail is demanded because of thecircumstances surrounding the statements on which the General Counsel rests hisclaim of unlawful conduct on the part of Respondent.Consideration will first be given to the unlawfulstatementsWalker allegedlymade in July and August 1962. Employee Dickinson testified that sometime inJuly 1962, an employee named Zimbra (who died October 1, 1962) and he had aconversation in which Zimbra said, in effect, all the employees preferred to dealdirectly with Respondent without the aid of the Union. It was on this day Zimbrainformed a union representative, who was waiting outside the plant, of the em-ployees' decision to dispense with the Union and deal directly with Respondent.Dickinson went on to testify that on the same day, about 4:30 p.m., he askedWalker if it were true about getting the raise and the Union "going down the road."According to Dickinson, Walker said, "Well, I see no reason why the companyand the employees couldn't come to an agreement without the aid of the Union andget the same benefits Perkins employees in Sacramento were getting." iDuring the pendency of the strike which commenced on September 13, 1962,Dickinson testified that he asked Walker why Respondent could not give the samebenefits as Perkins' employees were getting, and Walker replied that Perkins' em-ployees had been working for about 15 years and that was the reason for theirincreased benefitsEmployee James Wessman testified with respect to a conversation he had withWalker after Zimbra had told him the employees preferred not to be representedby the Union. Wessman was selected as the spokesman for the employees to dealwithWalker instead of the Union.Wessman, after being designated as spokesmanfor the employees, asked Walker how he wanted to handle the negotiations.WalkertoldWessman that he would first have to obtain some kind of release from theUnion.This conversation, as far as can be ascertained from the record, occurredon the same day as Dickinson's claimed talk with Walker.About a week laterWessman asked Walker if he had heard from the Union and Walker stated that theUnion would not give a release and that his lawyer advised him not to discussthe matter any further with the employees.It is difficult to square Walker's alleged response to Dickinson in the first con-versation with his statement to Wessman about the necessity of obtaining a releasefrom the UnionThe lawyer's advice not to discuss the matter with employees wasgiven after both conversations and does not present a basis for the different responses.Walker gave the impression of a witness doing his best to answer the questions put toIThe significance of the reference to benefits that Perkins' employees were enjoying isthat there was a community of interest between the owners of Perkins and Respondentand that Perkins' employees, working in a plant at Sacramento, California, under theterms of a collective-bargaining agreement, were enjoying benefits not available to em-ployees of RespondentThis fact was known to Respondent's employees in Reno, Nevada 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim in a truthful manner. In view of the general impression that Walker evidencedas a witness and the pattern of conduct he exhibited over a period of severalmonths in dealing with the Union,itseemshighly implausible that he wouldexpress the opinion attributed to him by Dickinson under such circumstanceswhile at the same general time informing employee Wessman that he would notnegotiate without a release from the Union.Consequently,Walker's denial of thestatement attributed to him by Dickinson is credited.Assuming,arguendo,that a conversation about the Union occurred in July betweenDickinson and Walker in substantially the manner related by Dickinson, in the con-text of the entire record such a comment by Walker occurring after the employeeshad already decided to negotiate without the Union would appear, at most, to con-stitute only minimal unlawful interference violative of the Act.As found below,the employees' decision to abandon the Union is not chargeable to any unfair laborpractice of Respondent.Again assuming,arguendo,thatDickinson correctly recalled the comments ofWalker that he attributed to him, inasmuch as they were made in response to aquestion by Dickinson after the employees had all indicated a desire to dispensewith the Union, such comments also arguably constitute a lawful expression ofopinion by Walker as to the outcome of negotiations under changed circumstancesprotected by Section 8(c) 2The exoneration of Walker, in connection with thestatement attributed to him by Dickinson, is based primarily on his credible denialof a statement, that in the context of all of his other conduct and other factorsreflected by this record would be an implausible one for him to make. The timingof the alleged comment as occurring after the employees' decision had been madeto abandonthe Union and the form of the comment as possiblyexpressingWalker'sopinion, if such a comment were made, are mentioned to indicate the equivocalaspect of such a statement constituting interference with the Section 7 rights of theemployees.Employee Holmes in his testimony attributed a statement to Walker similar to theone Dickinson related.According to Holmes, about 1 p in. on a day in July 1962,he and Foreman Hughes and employee Zimbra were in a group when Zimbra said,"The union men are supposed to be up tonight and if we can get together with Mr.Walker why we will drop the union."At this point, according to Holmes, Walkercame by and laughed and said, "I see you are talking about the union" and wenton to say, "Well there is no reason why we can't negotiate among ourselves" andZimbra replied, "Well alright we can go that route" and Walker replied, "We willsee if the union talk dies down. If it does we will see about getting a 10¢ raisein the shop."Walker's denial of this statement is more plausible than Holmes' version.ThatWalker would initiate such a statement seems highly unlikely.General Counsel'switness,Wessman, when acting as the spokesman for the employees, was informedby Walker that a release from the Union was necessary before negotiations couldbe begun.The conduct of Respondent in negotiationg with the Union in whichWalker participated does not provide a basis for finding Respondent was carryingon a campaign to have the employees disavow the Union. In fact, early in thecourse of negotiations, Respondent offered a contract which the Union rejected, andwhen the Union abandoned the strike, Walker took back in Respondent's employ allthe striking employees desiring to returnIf any words concerning the Unionwere in fact exchanged between Zimbra and Walker in the presence of Holmes andHughes, I find that Holmes failed to relate them correctly as it seems totally im-plausible thatWalker would introduce such comments about the Union in address-ing employeesBoth the form of the alleged comment and its content do not seemconsistent withWalker's attitude toward labor relations expressed on the witnessstand and his declination to deal with Wessman as the employees' spokesmanuntil the Union gave a release.Nor is the initiation of these alleged commentsin character with the conduct of Walker during several months when the subjectof the Union was freely discussed in the plant by the employeesTaking therecord as a whole, I find that Walker. as plant manager, permitted the employeesfree discussion concerning union oreanizations during working time, and carefullyavoided, as a matter of policy, making any comments that might constitute inter-ference with the employees' right of organizationConsequently it is found Walkerdid not make the comment attributed to him by Holmes.2 Section 8(c)reads as follows:The expressingof any views,argument,or opinion,or the disseminationthereof,whether in written, printed, graphic, or visual form, shall not constitute or he evi-dence of an unfair labor practice under any of the provisionsof this Act,if suchexpression contains no threatof reprisalor force or promise of benefit NEVADA TANK AND CASING127Inasmuch as the record reveals that the subject of the Union and the possibilityof the wage increase were constant subjects of conversation among the employeesfor several months and carried on with Foreman Hughes, it may be that Holmesattributed to some comment of Walker a meaning that was expressed either byHughes or one of the other employees.Walker's denial is credited absolutely tothe extent that he initiated a conversation suggesting employees would be betteroff without the Union.His denial of the conversation as occurring, as related byHolmes, is credited because of the impression of veracity Walker evinced.More-over,Walker's testimony is credited to the effect that he instructed Foreman Hughestwo or three times in July not to discuss the Union with the employees. SinceWalker certainly did not give the impression of being irrational, it would followthat he would not engage in conduct that he had instructed his foreman to avoid.For the reasons noted, it is found that the evidence falls short of establishingWalker promised employees benefits as a condition for the abandonment of theUnion.Nor does the evidence establish that Walker solicited employees to abandonthe Union, nor that he bargained with them individually or offered wages in excessof those offered the Union2.Statements of Hughes and his supervisory statusTowards the end of the hearing Respondent amended its answer to deny thatHughes was a supervisor within the meaning of the Act.Walker, when called as a witness for the General Counsel, testified that Hugheshad authority to hire, discharge, and discipline employees and to assign work thatWalker laid out.He also testified that Hughes spent 40 to 50 percent of his timewelding and in addition did other manual work.When called as a witness for theRespondent, Walker estimated Hughes spent about 90 percent of his time in produc-tion work.This estimate is not necessarily inconsistent with his original estimateof 40 percent of time spent by Hughes on welding as there was no percentile of timefixed by Walker in his original testimony when Hughes was doing manual work otherthan welding.Walker also testified that Hughes was an hourly paid employeereceiving 10 cents an hour more than the welders and that he was docked for timeabsent the same as any other employee.Although Walker testified he did not giveHughes authority to assign employees or to give them time off or to hire them, headmitted Hughes had assumed authority in these areas which, as the record indicates,was tolerated by Walker. It is clear and undisputed that Walker accepted Hughes'recommendations as to hiring for at least two employees without seeing them, andalso that Hughes made an effective recommendation to fire at least one employee.Although Walker may not have regarded his original testimony as correctly de-pictingHughes' status in Respondent's organization and his subsequent testimonyoperated to more accurately reflect Hughes' position, nevertheless, the fact remainsthat the record establishes without question that Hughes had the attributes of asupervisor within the meaning of the Act.Hughes was hired by Walker in the latter part of March 1962. The GeneralCounsel offered testimony through employee Wessman to the effect that in April1962, in a conversation about the Union initiated by Wessman, Hughes told Wessmanthat Smith, one of Respondent's owners and a friend of Hughes, had said that Re-spondent's employees would receive a 10-cent per hour wage increase when theunion activities died down.3The General Counsel relies on this testimony as demonstrating that Respondent,acting through Hughes, commenced in April 1962 to undercut the UnionThe nextclaimed acts of interference occurred in June when the employees initiated conversa-tions with respect to eliminating the Union.4A contention that Hughes' remarktoWessman, which the record does not show was repeated to any other employees,planted the seed which blossomed into the rejection of the Union by the employees3Respondent's motion to strike this testimony, because it was outside the scope of thecomplaint, was taken under submission at the hearingThe charging allegations of thecomplaint are limited to July and August 1962The General Counsel urges that thetestimony should be allowed to stand in that it was explanatory of later conduct ofRespondent.The motion to strike the testimony is denied on the basis of the statementof the General Counsel as to the purpose for which the testimony was offeredHowever,as will be reflected elsewhere, the theory of the case advanced by the General Counsel isnot regarded as being established by the evidence4Employee Robison initiated a conversation with Hughes either in late June or earlyJuly concerning the Union, and solicited Hughes' opinionHughes expressed the viewthat the employees could probably do better by selecting their own committee to negotiatewith Respondent. 128DECISIONSOF NATIONALLABOR RELATIONS BOARDin July, lacks any supporting evidence.As far as this record goes, the employeesbecame dissatisfied with the Union as its negotiator and initiated the move to dealdirectly with RespondentRespondent's failure to agree to a contract satisfactoryto the Union and to the employees, although it may have resulted in the employees'dissatisfaction and rejection of the Union, is not thereby made unlawful.There are circumstances reflected by the record which bear on the extent of theinterference, if any, with the employees' organizational rights Hughes' remarks mayhave caused.Hughes was discharged shortly before the strike commenced on Sep-tember 13, 1962, and was unavailable as a witness.However, the General Counsel'switnesses have provided some indicators as to the probable impact of Hughes' state-ments onthe employees which may be of questionable legality under the Act.Hughes' opinion expressed to employee Wessman, in response to a question byWessman, was to the effect that the employees could obtain additional benefits withoutthe Union.Employee Robison also testified that in response to his question, Hughesadvanced the opinion that the employees would get additional benefits without theUnion.In responseto Robison's question as to the consequences of an employeecrossingthe picketline,Hughes stated:He told me that if a person crossed the picket line they would be in disfavorwith the Union, and since he was not going to cross the picket line he said thathe wouldn't think much of anyone that did cross the picket line.He said thatif the strike was resolved and the Union won it would be difficult for the personto get back in favor with the Union after they had once crossed the picket line.Hughes repeated the statement about the consequences of crossing the picket lineabout the end of July 1962.He stated he was not going to cross the picket lineand he didn't think it wise for any employee to do so.Robison also testified thatHughes wasa union member.Hughes, before the strike, told employeeBensonhe would be fired if he crossedthe picket line.Employee Miller testified that in early August, during the lunch hour, Hughessaid, "If you boys get rid of the union you will have a good raise coming up andthe companyisgoingto give you a better wage than this union can get for you."Miller,in relatingthe circumstances as to how the conversation started, testified:A.Well, I'd say from normal chatter among a bunch of men working inthe shop; that is the only thing that happens all the time.Q.Was it over lunch?A. Usually at lunchtime when the bunch was together.Here too it seems probable that Hughes was solicited for his opinion.Viewingthe quoted portion of Miller's testimony as a whole, it seems probable that Millerdid not recall whether or not Hughes made the commentin responseto a questionand certainly this testimony does not support a finding that Hughes made the state-ment without being solicited for his opinion.Hughes' opinions about the Union expressed to employees were in substantially all,if not in every, instance,made in responseto questions initiated by employees whileworking or while having lunch.C. The strikeThere is a hiatus in the record as to what caused the employees to again supportthe Union and go on strike on September 13, 1962, after having agreed among them-selves to abandon the Union.The record reflects that a meeting was held onSeptember 11, 1962, when the employees voted to reject Respondent's contract offerand to go on strike.At this meeting the union representatives expressed their ob-jection to Respondent's proposed contract primarily because it did not contain aseniority clause and there was also expressed a degree of dissatisfaction with thewage rate and the holiday proposals.The record clearly establishes that the strikevote was taken on the question of whether or not to accept the Respondent's contractoffer and the rejection of this offer was coupled with the employees' voting to strike.The General Counsel contends that the strike was an unfair labor practice strike.He relies on the following evidence to establish this.Employee Wessman testifiedthat the union representative advised the employees that the Respondent had madea final offer and the Company would not make a better offer. No one said anythingelse about a reason for going on strike.Wessman went on to say:A. I felt that we were at a standstill.We could go nowhere the way thingsstood.We were going to stay with the Union and the company would notbargain with the Union as far as giving in.They would stand on no seniority,they were giving no seniority, which the Union would not settle without seniority, NEVADA TANK AND CASING129so we were at an impasse. So the only out was to either quit or go on striketo force the company to bargain with us.Q. And that was your reason for going on strike?A. Yes.Q. Have you any other reason?A.Well, I felt that we were being penalized the 10-cent-an-hour that Perkinswas getting because we were negotiating with the Union.The General Counsel also relies on a statement in employee Holmes' affidavit tothe effect that the employees went on strike to obtain a contract containing a seniorityclause and the same 10 cents per hour that Perkins' employees had received.Thisaffidavit was introduced by Respondent for the purpose of impeaching Holmes inconnection with another aspect of his testimony.Although Holmes was a witnessfor the General Counsel, he was not asked to testify as to why he went on strike.Wessman's testimony appeared to include an afterthought as to the reason hewent on strike and it was only after being pressed for some other reason by thequestioning of the General Counsel that he advanced as a reason for going on strikethat he felt he was being penalized on account of the Union.As to Holmes' affidavit,even if accepted as probative evidence, it contains a statement which negates theGeneral Counsel's position. In his affidavit, Holmes stated:That it is my belief that we would not have received a raise whether theUnion was in or not. Thus we went on strike to get the raise and the seniorityclause.It is apparent that employee Holmes did not feel he was being penalized on ac-count of the Union and that was not the reason he went on strike. The expressionofWessman as to his partial and subsidiary subjective reason for going on strikecannot on this record be imputed to the other 10 or 11 employees as to their reasonfor striking.The circumstances attending the strike point overwhelmingly to thecause of the strike as being due to the Respondent and the Union failing to reachan agreement.Wessman's testimony to the effect he felt he was being penalizedon account of the Union, in the context of the record, falls far short of the sub-stantial evidence required to establish a causal connection between unfair laborpractices and the strike so as to constitute this strike as an unfair labor practicestrike.Alternatively, the General Counsel claims that statements by one Earl Griffithconverted the strike into an unfair labor practice strike.During the pendency of the strike, Griffith was notified on September 29, 1962,that he was to be appointed foreman effective October 1, 1962.Griffith was notcalled as a witness.His actions on the morning of September 30, 1962, whilevisiting the Respondent's plant, are claimed by the General Counsel to constituteunfair labor practices.On the morning of September 30, 1962, while visiting theplant,Griffith became involved in a heated and extended argument with Zimbra,one of the pickets.Employees Cobb and Holmes were also present at the time onthe picket line.When the argument was over, Griffith told Cobb and Holmes theycould go back to work.He also added a statement to the effect that if the Unionwon, Cobb and Holmes would be fired on some pretext within 60 days.Assuming,arguendo,that Griffith was a supervisor and an agent of Respondentat the time he made the statements on September 30, the statements to Holmes andCobb clearly had no causal effect in prolonging the strike.A causal connectionbetween the unfair labor practices and the prolongation of the strike is essentialto convert a strike into an unfair labor practice strike.N.L.R.B. V. Scott and Scott,245 F. 2d 926 (C.A.9); N.L.R.B. v. James Thompson & Co., Inc.,208 F. 2d 743(C.A. 2).Since the record lacks any substantial evidence that the strike was caused orprolonged by any unfair labor practice, it is found that the strike was an economicone from its inception and retained that character until its termination.D. Supervisory status of Griffith and the questionasto whether he acted asagent of RespondentThe question of Griffith's supervisorial status on the morning of September 30,1962, will next be considered.The record stands uncontradicted that although hewas notified of his appointment as foreman on Friday, September 29, 1962, he didnot commence his supervisorial duties until Monday, October 2,1962.Conse-quently, it is improbable that Griffith had Respondent's authorization to offer em-ployees their jobs or to make threats which would be binding on Respondent byvirtue of Griffith's supervisory status.However, there is also a question as to 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhether Respondent was responsible for placing Griffith in a position where he hadapparent authority to speak for Respondent.Although Griffith had previouslybeen a foreman, there is nothing, as far as this record goes, imputable to Respond-ent with reference to Griffith's conduct on September 30.Griffith did not tell Cobbor Holmes he was a foreman and there is nothing to suggest that they knew ofRespondent's action in informing Griffith of his promotion on September 29,effective as of October 2. In short, Respondent did nothing to cause the employees,including Cobb and Holmes, as of September 30, to regard Griffith as occupyinga position of apparent authority and, as far as this record goes, Griffith appearedto Cobb and Holmes merely as one of two employees who did not go out on strike.The General Counsel citesThe Yale & Towne Manufacturing Company,135 NLRB926, andPeter Kiewit Sons' Co.,106 NLRB 194, as establishing that Griffith wasactually a supervisor on September 30, 1962, although he did not commence to actas such until October 2.An examination of these cases shows that they are notin point as they concern a determination as to which employees should be incor-porated or excluded in the bargaining unit on the basis of their anticipated dutiesin a representation proceeding.Consideration should also be given to the fact that the threats attributed to Griffithfollowed immediately a bitter argument with Zimbra, in which Griffith accusedZimbra of calling him a "scab son of-a-bitch."Respondent's action in reemployingany of the striking employees who desired to return offsets an inference that Re-spondent would treat striking employees vindictively, and that Griffith was voicingRespondent's policy in making threats.Although the statements by Griffith weremade prior to the end of the strike, with the advantage of hindsight, the actionof Respondent in reemploying the strikers demonstrates that Griffith was probably,in fact, not expressing Respondent's policy in his comments to Cobb and Holmes.Consequently it is found that the record does not establish by sufficient evidencethat Griffith was acting as an agent for Respondent when he made the statements toCobb and Holmes, and Respondent is not responsible for his statements.The findingthat there is insufficient evidence to establish that Griffith was acting as an agent ofRespondent on the morning of September 30, 1962, does not depend on whether ornot, in a technical sense, Griffith was a supervisor at that time.As will be de-veloped in connection with Hughes' statements, the fact that an individual is a super-visor and makes statements that would be unfair labor practices if attributable tothe employer, does not necessarily make his employer responsible for such statements.E.Questions of discrimination in connection with reinstatement of employeesThe General Counsel offered evidence indicating that three employees were notreinstated until about a week after their application following the termination of thestrike, and also contends that employee Miller was never offered reinstatement.The General Counsel's position with respect to Miller is difficult to understand insofaras he contends that Miller was never offered reinstatement by Respondent.Therecord reflects that on November 7, Miller, in the company of another employee,Carroll Beets, was in the presence of Walker and Walker offered Beets his jobback and told Miller to check with him a couple of days later.Miller testified thathe did so, and no additional subject was mentioned in the later conversation withWalker.However, on cross-examination he admitted that he did tell Walker he wasgoing to try for unemployment compensation.He denied telling Walker that hewas going to look for a job in California.Walker testified that Miller told him hewas not too interested in getting a job as he would just as soon leave Nevada anddraw unemployment compensation insurance and that he was trying to get work inCalifornia.Miller later admitted going to work in California about 2 weeks afterthe strike and that he was working there at the time of the hearing. The record alsoindicates without contradiction that about November 20, 1962, Miller received acommunication from the Nevada Unemployment Commission stating that his jobwas available and this information was read to him over the telephone by his wifewhen he was in California.A registered letter dated November 21, 1962, was alsosent to Miller's address by Respondent which offered him reinstatement but whichwas returned unclaimed.It seems perfectly apparent that Miller preferred to work in California when hedid not return in response to his wife's telling him Walker had informed the NevadaUnemployment Commission that Miller's job was available.This, taken with Re-spondent's action in sending a registered letter to Miller offering him employment,makes his claim of not being offered reinstatement untenable.In any event, with respect to Miller and the other three employees, the record isclear that Respondent had replaced them and that the strike was not caused or pro- NEVADA TANK AND CASING131longed by Respondent's unfair labor practices and, consequently, Respondent didnot breach its obligations under the Act when it delayed offering reinstatement tothree employees until openings occurred for them.F.Discussion and concluding findingsTo summarize the findings based on the probabilities presented by this record, itis found that there is no support for a finding that Plant Manager Walker engaged inany undertaking to undermine the Union during the course of negotiations .5Theconduct of the negotiations which I find reflected good-faith bargaining on thepart of Respondent and also the reemployment of the strikers after the terminationof the strike are not activities that would be consistent with a finding that Respondentwas covertly engaging in a campaign to rid itself of the Union and union adherents.Turning now to the general question as to whether statements by Hughes arebinding on Respondent, it will be recalled in connection with Griffith's activities, anobservation was made that an employer is not necessarily bound by the acts of asupervisor in considering the question of whether an unfair labor practice has beencommitted.This observation finds support in the wording of the Act and in Boardand judicial precedent.Section 8(a)(1) of the Act reads: "It shall be an unfair labor practice for anemployer-(1)to interfere with, restrain, or coerce employees in the exercise of therights guaranteed in section 7; . . . ." [Emphasis supplied.]Section 2(2) of the Act provides- "The term `employer' includes any personacting as anagent of an employer,directly or indirectly. . . . ... [Emphasissupplied.]The term "agent" is defined by Section 2(13) of the Act as follows: "In deter-mining whether any person is acting as an `agent' of another person so as to makesuch other person responsible for his acts, the question of whether the specific actsperformed were actually authorized or subsequently ratified shall not be controlling."In addition, in Section 2(11) of the Act, there is a definition of "supervisor" whichdoes not include in its definition the term "employer" or "agent."Itmay be observed from the above-quoted sections of the Act that, althoughCongress saw fit to separately set out and to define the term "supervisor," it did notinclude that term within its definition of "employer," nor in its definition of theterm "agent."From that it may be concluded that an "employer" is not responsiblefor all the acts of his "supervisors" which might ordinarily constitute unfair laborpractices.On the other hand, an "employer" is responsible for the acts of its"agents" constituting unfair labor practices whether or not they are also supervisors.The cases treating this question can be reconciled on the basis that certain circum-stances will operate to relieve an employer from responsibility for acts of his super-visor.These circumstances are such as to demonstrate in a given context that thesupervisor was not acting as ostensible agent for the employerSome of the circumstances include situations where the supervisor may be includedin the bargaining unit, or may have voted in a Board election, and thus would notappear to bespeaking as the voice of management, and hence not as an agent of theemployer.The supervisor may be also clearly acting for himself or in a manner in-consistent with the conduct or policy of the employer.The supervisor may hold avery minor position or may be identified as friendly to the employees and regardedas one of the employees rather than a part of management. Such factors alone or in5The General Counsel points to a previous Board case,Nevada Tank and Casing Com-pany,131 NLRB 1352, as a factor in discrediting Walker and in establishing Respondent'slack of good faithWhile in appropriate cases it is proper to take into account priorcases involving a respondent, it is, of course, also true that a prior finding of a violationof the Act will not necessarily stigmatize a party in all future proceedingsHere therecord shows Respondent bargained in good faith and offered a contract to the Union, andalso reinstated striking employees when it had no obligation to do so on the terminationof the strike.With respect to Walker's credibility, I find that his involvement in a priorcase does not detract from his credibility in this caseHis prior experience taken in con-nectionwith Respondent's efforts at bargaining in this case makes plausible Walker'sdenial of statements attributed to him which might be considered violative of the Act.The impression was obtained during the course of Walker's testimony that he was ex-tremely careful in not breaching his obligations under the Act and because he had beeninvolved in a labor controversy prior to this occasion, he appeared to have become edu-cated as to the proper role that a manager might play in labor relations matters727-083-64-vol. 144-10 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDcombination may, in a proper context, establish that a supervisor was not acting as anagent of the employersStating the proposition another way,there are factors which may dispel the ap-parent authority bestowed by the capacityof supervisorand therebyin a particularsituation the supervisor does not appear to be acting as an agentof the employer.It is obviousthatthis question only arises in connectionwithsituationswherethere is a difference as to whethera supervisor is clothedwithapparentauthority tocommit an unfair labor practice.It would be the exceptional situation where the issuewas whetherthe supervisor had actualauthorityto commit an unfair labor practice.In the instant case, although Hughes has been found to be a supervisor, there areother circumstanceswhich make it unlikelythat he was speaking on behalf ofRespondent,and thus he did not have apparentauthorityto speak for Respondent,and thushis statements are not imputable to Respondent.The Restatement ofAgency, Section27, reads:Creation of ApparentAuthority:General RuleExcept for the execution of instruments under seal,or for the conduct oftransactions required by statute to be authorized in a particular way, apparentauthorityto do an act is created as to a third person by written or spoken wordsor any otherconduct of the principal which reasonably interpreted,causes thethird person to believe that the principal consents to have the act done on hisbehalf by theperson purporting to act for him.Applying theabove definition to the facts at hand, Hughes'apparent authority tospeak onbehalf ofRespondent is negated by Hughes'own actions in identifying him-self as a union supporter and announcing that in the event of a strike he would be, ineffect, with the Union and against Respondent.Other factorsto be taken into account are that Hughes was himself an hourly paidemployee receiving but 10 cents an hour more than many of the other employees.He worked to a considerable extent with the employees and had his lunch with themas a regular matter, and for a period of several months worked in an atmospherewhere the Union and related topics were major subjects of conversation among theemployees.Another factor in weighing how Hughes'conduct would normally appear to a thirdperson is that the record reflects on substantially all, if not every, occasion, whenHughes indicated he believed the employees would be better off without the Union,that it was in response to a question asked of him by an employee.Hughes' expressionof his opinion in such a context would be more likely regarded by the employees ascoming from one of the"bunch" than an expression of Respondent's policy.Further,Hughes himself was fired 3 days prior to the inception of the strike,and theonly reason suggested for his discharge by this record was his open statementsthat he would, in effect, be on the side of the Union in the event of a strike.Therefore,in this case Hughes' lack of apparent authority to speak on behalf ofRespondent was because Hughes, himself, by his statements made it clear that he wasexpressing his own rather than Respondent's views.So also Griffith did not have ap-parentauthorityto bind Respondent because Respondent did not take any action thatwas known to the employees that would indicate Griffith had suchauthority.Consequently,in view of the circumstances which have been indicated attending thestatements of Hughes and Griffith,it is found that it has not been established thateither of them made statements imputable to Respondent which would constitute un-fair labor practices.Assuming,arguendo,that Respondent was technically responsible for the state-ments of Hughes andGriffith,in the context of this record taking into account thecircumstances under which the alleged unlawful statements were made,no remedialorder is indicated.6A sampling of representative cases lends support to this analysis :N L R B v. Rock-well Manufacturing Company (DuBois Division),271 F. 2d 109, 118 (CA3) ; NLRB.vMiami Coca-Cola Bottling Co,222 F 2d 341, 345 (C.A5) ; N L.R B v. The HoustonChronicle Publishing Company,211 F. 2d 848, 855 (C.A5) ; NL.R.B v. Hinde & DauchPaper Company,171 F 2d 240, 241 (C.A. 4) ;N.L.R B. v. Scullin Steel Company,161F 2d 143, 149 (C A.8) ; N L.R.B v. Shenandoah-Dives Mining Company,145 F. 2d 542,547 (CA. 10) ;NLRB. v. Clinton Woolen Manufacturing Co ,141 F 2d 753, 757(C.A.6) ; L. BWoods,et at., d/b/a Breckenridge Gasoline Company,127 NLRB 1462,1463;Nassau and Suffolk Contractors' Association, Inc, and its members,118 NLRB174, 181;Montgomery Ward & Company, Incorporated,115 NLRB 645;IndianapolisNewspapers, Inc.,103 NLRB 1750, 1751 PLUMBERS & FITTERS LOCAL 761, ETC.133As indicated above, the alleged unlawful statements of Walker to the employees,even if they were actually made, despite a finding here to the contrary,do not warranta remedial order in view of their isolated character and because they would notreasonably be calculated to have a significant effect on the employees'organizationalrights.Middletown Manufacturing Company, Inc.,141 NLRB 234.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Nevada Tank and Casing is a Nevada corporation engaged in commerce andin a business affecting commerce within the meaningof the Act.2.International Brotherhood of Boilermakers,Iron Ship Builders, Blacksmiths &Forgers,Local #10, AFL-CIO, is a labor organization within the meaning of theAct.3.Respondent Nevada Tank and Casing has not engaged in unfair labor practicesas alleged in the complaint.RECOMMENDATIONUpon the basis of the above findings of fact and conclusions of law, I recommendthat the complaint be dismissed in its entiretyPlumbers&Fitters Local 761 of the United Association ofJourneymen and Apprentices of the Plumbing and Pipe Fit-ting Industry of the United States and Canada, AFL-CIOandMatt J.Zaich Construction Co.Plumbers&Fitters Local 761 of the United Association ofJourneymen and Apprentices of the Plumbing and Pipe Fit-ting Industry of the United States and Canada, AFL-CIOandZarubica CompanyInternational Union of Operating Engineers,Local Union No. 12,AFL-CIOandMatt J. Zaich Construction Co. and ZarubicaCompany.Cases Nos. 21-CD-134-1, 21-CD-134-2, and 21-CD-135.August 21, 1963DECISION, DETERMINATION OF DISPUTES, AND ORDERQUASHING NOTICE OF HEARINGThis is a proceeding under Section 10(k) of the National LaborRelationsAct following the filing of charges under Section8(b) (4) (D) of the Act.A hearing was held before Hearing OfficerBen Grodsky on January 8, 9, 11, 15, 17, and 21, 1963. All partiesappeared at the hearing 1 and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to adduce evidencebearing on the issues.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and are hereby affirmed.'Associated General Contractors of America,Southern California Chapter(hereinafterreferred to as the AGC),and the Southern California District Council of Laborers and itsAffiliatedLocalUnions (hereinafter referred to as the Laborers),intervened.Inter-nationalBrotherhood of Boilermakers,Iron Ship Builders,Blacksmiths,Forgers andHelpers,Local No. 92 (herein the Boilermakers),after having intervened,later withdrewon the ground that it would be bound by any subsequent Joint Board determination.144 NLRB No. 12.